[Cite as In re N.P., 2013-Ohio-1288.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                   ASHTABULA COUNTY, OHIO


IN THE MATTER OF:                              :        OPINION

N.P., DELINQUENT CHILD.                        :        CASE NO. 2012-A-0024




Appeal from the Ashtabula County Court of Common Pleas, Juvenile Division, Case
No. 10 JA 74.

Judgment: Affirmed.


Thomas L. Sartini, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047-1092 (For Appellee, the state of Ohio).

Timothy Young, Ohio Public Defender, and Charlyn Bohland, Assistant State Public
Defender, 250 East Broad Street, Suite 1400, Columbus, OH 43215 (For Appellant,
N.P.).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, N.P., appeals from the judgment of the Ashtabula County Court

of Common Pleas, Juvenile Division, revoking his probation and committing him to the

legal custody of the Ohio Department of Youth Services (“ODYS”) for a period of 90

days on each count of a two-count complaint to be served consecutively. Based on the

following reasons, we affirm the judgment of the juvenile court.

        {¶2}     A complaint was filed against N.P. for committing five counts of breaking

and entering, each a violation of R.C. 2911.13(A), fifth-degree felonies if committed by
an adult; two counts of criminal damaging, each a violation of R.C. 2909.06(A)(1),

second-degree misdemeanors if committed by an adult; and criminal trespassing, a

violation of R.C. 2911.21(A)(3), a fourth-degree misdemeanor if committed by an adult.

N.P. admitted to one count of breaking and entering and one count of criminal

damaging; the juvenile court dismissed the other counts and adjudicated him

delinquent. The juvenile court committed N.P. to the ODYS for a minimum period of six

months, maximum to his 21st birthday, but stayed the commitment on the condition that

N.P. successfully complete probation.

      {¶3}   N.P. violated his terms of probation, and the juvenile court invoked his

suspended ODYS commitment. Complaints were filed in the juvenile court alleging N.P.

violated the conditions of his parole based on conduct after his release from ODYS.

N.P. admitted to the parole violations and was committed to ODYS for a minimum

period of 60 days. After completing his 60-day commitment, N.P. was released from

ODYS to parole supervision.

      {¶4}   A two-count complaint was filed in the juvenile court alleging that N.P.

once again violated the conditions of his parole based on conduct subsequent to his

latest release.   At a hearing, N.P. admitted to the parole violations.      N.P. was

adjudicated a delinquent, his parole was revoked, and he was committed to ODYS for

90 days for each violation, to be served consecutively.

      {¶5}   N.P. filed a timely appeal. His assignments of error allege:

      {¶6}   [1.] The juvenile court erred when it committed [N.P.] to [ODYS] for

             a minimum period of ninety days for each parole revocation, as only




                                            2
             a thirty-day minimum [ODYS] commitment is authorized by R.C.

             5139.52(F).

      {¶7}   [2.] The juvenile court committed plain error when it ordered [N.P.]

             to serve consecutive ninety-day parole revocation commitments, in

             violation of [R.C.] 2152.17(F); [R.C.] 5139.52(F); the Fifth and

             Fourteenth Amendments to the United States Constitution; and

             Article I, Section 16 of the Ohio Constitution.

      {¶8}   [3.] Trial counsel rendered ineffective assistance by failing to object

             to   [N.P.’s] illegal   parole   revocation commitments and the

             consecutive nature of the commitments, as guaranteed by the Sixth

             and Fourteenth Amendments to the United States Constitution and

             Article I, Section 10 of the Ohio Constitution.

      {¶9}   N.P.’s assignments of error on appeal challenge the juvenile court’s

imposition of his sentence based on alleged errors by the juvenile court and alleged

ineffective assistance of trial counsel during sentencing. N.P. maintains the trial court

erred in issuing consecutive 90-day sentences. The remedy for these alleged errors

would be for this court to remand the matter for resentencing. The record reflects,

however, that N.P. was recommitted to the custody of ODYS on May 23, 2012, for a

period of 90 days on two counts to be served consecutively. N.P. was therefore due to

be released from ODYS on November 18, 2012. As such, this court cannot grant such

relief to an appellant who has served his sentence, but does not attack the underlying

conviction on appeal. In this case, N.P. admitted to the underlying parole violations.

See State v. Evans, 2d Dist. No. 24928, 2012-Ohio-5099 (finding that appellant’s




                                              3
assignments of error, including ineffective assistance of trial counsel, are moot because

the appellant completed his 11-month sentence).

      {¶10} Although we may dismiss this appeal as moot, we recognize that the

issues raised by appellant on appeal are similar to those raised in In re A.N., 11th Dist.

Nos. 2011-A-0057 and 2011-A-0058, 2012-Ohio-1789.              In that case, this court

addressed a situation where a juvenile pled guilty to having violated the terms of his

parole and was recommitted to the ODYS for a definite period of 90 days. As the

juvenile was no longer in custody at the time of appeal, this court rendered the

appellant’s assigned errors moot. Id. at ¶7. This court, however, did review the case

substantively in order to determine whether a 90-day revocation of parole is permissible

and to address the appellant’s claim of ineffective assistance of counsel.

      {¶11} This court noted that “R.C. 5139.52(F) unambiguously states that if a trial

court decides to return a juvenile to the custody of ODYS as a result of a parole

violation, the court shall return him for no less than 30 days.” Id. at ¶12. (Emphasis

sic.) “While a trial court or ODYS Release Authority may require the child to spend

more than the minimum 30 days in ODYS’s custody subsequent to a parole revocation,

they are prohibited from requiring less than a 30-day commitment, or releasing the

juvenile prior to completion of a minimum of 30 days.” Id.

      {¶12} In the case sub judice, appellant committed two separate and distinct

parole violations, which were filed in a single complaint. Based on the plain language of

R.C. 5139.52(F), the trial court was within its power to revoke N.P.’s parole for a period

of 180 days: 90 days for each parole violation. The court satisfied the 30-day minimum

sentence requirement of R.C. 5139.52(F), and as a result, we find no error.




                                            4
      {¶13} Appellant’s first assignment of error is without merit.

      {¶14} Moreover, we do not find merit in appellant’s second assignment of error.

Under this assigned error, appellant argues it was error for the trial court to impose his

sentences consecutively, as R.C. 2152.17(F) does not permit consecutive commitments

for parole revocations under R.C. 5139.52(F).

      {¶15} R.C. 2152.17(F) states, in relevant part:

      {¶16} If a child is adjudicated a delinquent child for committing two or

             more acts that would be felonies if committed by an adult and if the

             court entering the delinquent child adjudication orders the

             commitment of the child for two or more of those acts to the legal

             custody of the department of youth services for institutionalization *

             * *, the court may order that all of the periods of commitment

             imposed under those         sections for those      acts be    served

             consecutively in the legal custody of the department of youth

             services * * *.

      {¶17} We agree with and therefore adopt the Ninth Appellate District’s holding

that R.C. 2152.17(F) is inapplicable to sentences for parole violations. In re H.V., 9th

Dist. Nos. 11CA010139 and 11CA010140, 2012-Ohio-3742, ¶9. “[A] juvenile court has

broad discretion to craft an appropriate disposition for a child adjudicated delinquent.”

In re D.S., 111 Ohio St.3d 361, 2006-Ohio-5851, ¶6. A juvenile court may commit a

child to the custody of ODYS for an indefinite term, not to exceed the child’s 21st

birthday. R.C. 2152.16(A). It was therefore within the trial court’s inherent authority to




                                            5
run appellant’s parole violations consecutively.          Therefore, appellant’s second

assignment of error is without merit.

       {¶18} Additionally, appellant argues his trial counsel provided ineffective

assistance of counsel when he failed to object to the court’s imposition of a 180-day

parole revocation. This court has considered and rejected an ineffective assistance of

counsel claim in relation to trial counsel’s failure to object to a juvenile’s 90-day parole

revocation. In re A.N., supra, ¶14-17. Based on our court’s previous decision, we find

appellant’s third assignment of error without merit.

       {¶19} Based on the decision of this court, the judgment of the Ashtabula County

Court of Common Pleas, Juvenile Division, is hereby affirmed.



DIANE V. GRENDELL, J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             6